Jackson, C. J.
Relator filed in this court a verified petition seeking a writ of mandate requiring respondents to grant a change of venue from the Judge in cause No. S62-6086 then pending in the respondent court.
We issued an alternative writ July 8, 1965, commanding the Superior Court of Marion County, Room One, and the Honorable Charles C. Daugherty as Judge thereof, to take affirmative action in cause No. S62-6086 pending in said court and styled Joan S. Fry vs. Nolan Fry by forthwith proceeding according to law in nominating and appointing a Special Judge to try the issues in said numbered cause or to on or before August 2, 1965, to show why such writ should not be made permanent.
To the writ so issued the respondents made return on July 20,1965, alleging compliance therewith.
No reply to said verified response having been filed and no objections having been filed thereto, and the response showing that respondents have complied with the mandate of this court, the cause is now moot and the same is dismissed.
Myers, Landis, Achor and Arterburn, JJ. concur.
Note. — Reported in 210 N. E. 2d 131.